

117 HR 2624 IH: Aerospace Debris Safety Act
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2624IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Mr. Graves of Louisiana (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to establish a program to track potential sources of airborne debris to prevent the collision of aircraft with such debris, and for other purposes.1.Short titleThis Act may be cited as the Aerospace Debris Safety Act.2.Airborne debris collision avoidance(a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following:44744.Airborne debris collision avoidance(a)In generalThe Secretary of Transportation, in coordination with the Administrator of the Federal Aviation Administration, shall—(1)establish a program to track objects that are potential sources of covered airborne debris;(2)establish a database containing data and information on such objects;(3)utilize existing tools and methods, including communication with the owners or operators of such objects, to determine on an ongoing basis the likelihood and the circumstances, including the time and location, under which such objects may reenter the Earth’s atmosphere in a controlled or uncontrolled manner;(4)assess the potential of a reentry of each such object to create covered airborne debris and the risk such debris may pose to aircraft or individuals and property on the ground; and(5)establish a system, in consultation with the Chief Operating Officer for the air traffic control system, by which—(A)airspace may be identified for possible control or restrictions when risks are present due to the presence or expected presence of covered airborne debris; and(B)aircraft at risk of being impacted by covered airborne debris can be expeditiously notified and redirected.(b)Tracking programIn establishing the program under subsection (a)(1), the Secretary may—(1)acquire or establish facilities and equipment to directly track objects that are potential sources of covered airborne debris; and(2)contract for, or utilize reliable sources of, data and information relating to such objects from other Federal agencies or any eligible entity, including by using the authority provided in section 106(l)(6).(c)Data and information agreements(1)Federal agreementPrior to receiving data and information from a Federal agency under subsection (b)(2), or using such data and information for any purpose under this section, the Secretary shall enter into an agreement with the head of such Federal agency that—(A)details the purposes for which the Secretary is authorized to use such data and information;(B)describes the conditions under which data and information may not be released, including a list of eligible entities or categories of eligible entities that are not permitted to receive such data and information;(C)ensures that such data or information is safety-related and unclassified;(D)designates the Secretary as the sole or primary Federal distributor of such data and information to an eligible entity; and(E)contains any other condition or restriction as the Secretary and the head of such Federal agency consider appropriate.(2)Exceptions(A)In generalThe Secretary may not enter into an agreement with the head of a Federal agency under this subsection that restricts the ability of the Secretary to provide the minimum data and information necessary to an eligible entity to effectively provide services described under subsection (d).(B)Classified data or informationIf the Secretary and the head of a Federal agency determine that the sharing of classified data or information from such Federal agency under subsection (b)(2) is necessary or otherwise appropriate, the Secretary and the head of the Federal agency shall include in an agreement under this subsection any procedures and policies that are necessary to manage the use of such classified data or information without compromising the national security interests of the United States.(3)Non-Federal agreementPrior to receiving data and information from an eligible entity under subsection (b)(2), or using such data and information for any purpose under this section, the Secretary shall enter into an agreement with the eligible entity governing the management and dissemination of such data and information. Such agreement may contain such conditions or restrictions as the Secretary considers appropriate.(4)Disclosure(A)In generalPursuant to section 552(b)(3)(B) of title 5, the Secretary may not disclose to the public any data or information received pursuant an agreement under this subsection.(B)ExceptionThe Secretary may disclose data or information under this section that qualifies for an exemption under section 552(b)(4) of title 5, or is designated as confidential by the person or head of the Federal agency providing the data or information, only if the Secretary decides withholding the data or information is contrary to the public or national interest. (C)Rule of constructionNothing in this paragraph shall be construed to prohibit the Secretary from using or releasing such data and information pursuant to the terms of an agreement under this subsection.(d)Safety of airspace and aircraft(1)United States airspaceThe Secretary shall provide the service described under subsection (a)(5) to aircraft operating in United States airspace or airspace assigned to the United States at no charge.(2)Foreign agreementsThe Secretary may enter into an agreement with a foreign air navigation service provider for the Secretary to provide the services described in subsection (a)(5)(B) to the foreign air navigation service provider, provided that the foreign air navigation service provider—(A)remunerates the Secretary at a rate that is reasonably related to the cost of providing such services, as determined by the Secretary; and(B)agrees to indemnify and hold the United States Government harmless from any claim related to the provision of such services and any related action or omission.(e)Other uses of data and information; other services(1)AuthorityThe Secretary, in coordination with appropriate entities within the Department of Transportation and in consultation with the heads of other relevant Federal agencies—(A)shall carry out a program to improve the collection, processing, and dissemination of space situational awareness data and information (including information contained in the database established under subsection (a)(2)) and to provide services relating to such data and information;(B)subject to paragraph (2), may provide such data, information, and services to an eligible entity; and(C)may obtain such data, information, and services from an eligible entity.(2)Type of information provided(A)In generalData and information provided to an eligible entity under paragraph (1)(B) shall be safety-related and unclassified.(B)Interests of the United StatesThe Secretary, in consultation with the head of a Federal agency with which the Secretary has entered into an agreement under subsection (c), shall develop a policy to determine the type of information that may be provided under paragraph (1) without compromising the national security interests of the United States. (3)Public services(A)In generalThe Secretary shall designate a basic level of data, information, and services described in paragraph (1) to be provided at no charge to an eligible entity and public services to be provided at no charge, including—(i)a public catalog of objects that are potential sources of covered airborne debris and other tracked space objects;(ii)emergency conjunction notifications for objects described in clause (i); and(iii)any other data, information, or services (excluding services that may be provided pursuant to an agreement under subsection (d)(2)) that the Secretary considers—(I)necessary for safety; or (II)appropriate.(B)LimitationThe Secretary may not provide data, information, or services under subparagraph (A)(iii)(II) that compete with products offered by United States commercial entities.(4)Advanced servicesThe Secretary may undertake activities to promote the creation and provision of more advanced levels of data, information, and services described in paragraph (1) to foster the public and private enhancement of transportation safety.(5)ProceduresThe Secretary shall establish procedures by which the authority under this subsection shall be carried out.(6)ImmunityThe United States, any agencies and instrumentalities thereof, and any individuals, firms, corporations, and other persons acting for the United States, shall be immune from any suit in any court for any cause of action arising from the provision or receipt data, information, or services described in paragraph (1) whether or not provided in accordance with this section, or any related action or omission.(f)Non-DelegationExcept as provided in subsection (e)(5), the authority under this section may only be delegated by the Secretary of Transportation to an officer or employee of the Department of Transportation, including the Federal Aviation Administration.(g)FundingOut of amounts made available under section 106(k)(2)(D) of title 49, United States Code, $15,000,000 for each of fiscal years 2022 and 2023 may be expended by the Secretary to carry out this section.(h)DefinitionsIn this section:(1)Covered airborne debrisThe term covered airborne debris means any human-made object that—(A)was previously in Earth orbit;(B)is in the atmosphere;(C)is uncontrolled; and(D)poses a potential risk to the safe flight of civil aircraft in air commerce.(2)Eligible entityThe term eligible entity means any non-Federal entity, including any of the following:(A)A State.(B)A political subdivision of a State.(C)A United States commercial entity.(D)The government of a foreign country.(E)A foreign commercial entity..(b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following: 44744. Airborne debris collision avoidance..